       Case 4:20-cv-03079 Document 1 Filed on 09/02/20 in TXSD Page 1 of 3




                               In the United States District Court
                               For the Southern District of Texas
                                       Houston Division

BISHARA DENTAL PLLC                                    §
        Plaintiff                                      §
                                                       §
vs.                                                    §    CIVIL ACTION NO.
                                                       §
MORRIS, LENDAIS,                                       §
HOLLRAH & SNOWDEN PLLC                                 §
        Defendant                                      §

                                 Defendant’s Notice of Removal

        Defendant Morris, Lendais, Hollrah & Snowden PLLC (“MLHS”) files this notice of removal

under 28 U.S.C. §1446(a).

                                                Introduction

        1.          Plaintiff is Bishara Dental PLLC (“Bishara Dental”). Defendant is Morris, Lendais,

Hollrah & Snowden PLLC.

        2.          On December 19, 2019, Bishara Dental sued MLHS in the County Court at Law No.

Two of Harris County alleging causes of action against MLHS for violations of the Federal Fair Debt

Collection Practices Act (15 U.S.C. §1692), the Texas Deceptive Trade Practices Act (Tex. Bus. &

Com. Code Chapter 17), the Texas Debt Collection Act (Tex. Fin. Code Chapter 392),“Duty of

Candor to the Tribune,” fraud, abuse of process, malicious prosecution and economic duress.1

        3.          MLHS was served with the suit on August 7, 2020 or August 8, 2020. MLHS files

this notice of removal within the 30-day time period required by 28 U.S.C. §1446(b)(1). Bd. of

Regents of Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007).



        1
         Bishara Dental PLLC vs. Morris, Lendais, Hollrah & Snowden, PLLC; Cause No. 1147514 in the County Court
at Law No. 2 of Harris County, Texas.
      Case 4:20-cv-03079 Document 1 Filed on 09/02/20 in TXSD Page 2 of 3




                                         Basis for Removal

       4.      Removal is proper because Bishara Dental’s suit involves a claim under the Federal

Fair Debt Collection Practices Act (15 U.S.C. §1692) and thus involves a federal question.

28 U.S.C. §§1331, 1441(a); Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308,

312 (2005); Broder v. Cablevision Sys. Corp., 418 F.3d 187, 194 (2nd Cir. 2005); Peters v. Union

Pac. R.R., 80 F.3d 257, 260 (8th Cir. 1996).

       5.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       6.      MLHS will promptly file a copy of this notice of removal with the clerk of the state

court where the suit has been pending.

       7.      Pursuant to 28 U.S.C. §1446(a) and Local Rule 81, the following documents are

attached herewith:

               Exhibit A:      An index of matters being filed.

               Exhibit B:      True and correct copies of all pleadings asserting causes of action.

               Exhibit C:      All orders signed by the State Judge.

               Exhibit D:      All executed process in the case.

               Exhibit E:      The docket sheet from the state court action.

               Exhibit F:      A list of all counsel of record, including addresses, telephone
                               numbers, and parties represented.

       8.      Contemporaneously with the filing of this Notice of Removal, MLHS is providing

written notice of removal to all parties with proof of service of same. A copy of this Notice of

Removal is being filed with the County Court at Law #2 of Harris County, Texas, in which this case

was originally filed.

                                                 -2-
      Case 4:20-cv-03079 Document 1 Filed on 09/02/20 in TXSD Page 3 of 3




                              Jury Demanded in State-Court Suit

       9.      Bishara Dental has filed a request for a jury trial in the state-court suit.

                                               Prayer

       For these reasons, MLHS asks the Court to remove the suit to the United States District Court

for the Southern District of Texas, Houston Division and that if have such other relief as is just.

                                               Respectfully submitted,

                                                 /s/ James D. Salyer
                                               James D. Salyer
                                               Federal Id Number 11571
                                               State Bar No. 17549690
                                               jsalyer@mlhs.net
                                               Allan D. Goldstein
                                               Federal Id Number 6682
                                               State Bar No. 08097950
                                               allang@mlhs.net
                                               Morris, Lendais, Hollrah & Snowden
                                               520 Post Oak Boulevard, Suite 700
                                               Houston, Texas 77027
                                               Telephone: (713) 966-7200
                                               Telecopier: (713) 966-7230
                                               Attorneys for Defendant Morris, Lendais,
                                               Hollrah & Snowden PLLC

                                       Certificate of Service

       The undersigned hereby certifies that on September 2, 2020, a true and correct copy of the
foregoing was served on the following parties as indicated:

       Via Email and Certified Mail, Return Receipt Requested
       Mary Bishara
       6060 Richmond Ave. #210
       Houston, Texas 77057
       marybishara16@protonmail.com
       mbishara@uh.edu
       mbish10@gmail.com

                                                 /s/ James D. Salyer
                                               James D. Salyer

                                                  -3-
